[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Jones, Slip Opinion No. 2018-Ohio-4287.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2018-OHIO-4287
                             IN RE APPLICATION OF JONES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Jones, Slip Opinion No. 2018-Ohio-4287.]
Attorneys—Character and fitness—Law school honor-code violation and lack of
        candor during bar-admissions process—Pending applications to take bar
        exam disapproved—Reapplication permitted for February 2021 or later bar
        exam.
     (No. 2018-0498—Submitted May 22, 2018—Decided October 24, 2018.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 686.
                           ___________________________
        Per Curiam.
        {¶ 1} Applicant, Launica Elizabeth Jones, of Columbus, Ohio, is a 2017
graduate of the Capital University Law School. She applied to register as a
candidate for admission to the practice of law in Ohio in November 2014, and she
later submitted applications to register as a candidate for the February and July
2017 bar exams.        Although the admissions committee of the Columbus Bar
                            SUPREME COURT OF OHIO




Association (“CBA”) approved Jones’s character and fitness, the Board of
Commissioners on Character and Fitness exercised its authority to investigate her
applications sua sponte. See Gov.Bar R. I(10)(B)(2)(e).
       {¶ 2} A panel of the board conducted a hearing on October 24, 2017, and
found that Jones had violated the law school’s honor code by cheating on a take-
home exam and that she also engaged in a “pattern of deceit” throughout the
school’s investigation and ensuing character-and-fitness proceedings. The panel
therefore recommended that we disapprove Jones’s pending applications and that
we permit her to reapply as a candidate for the February 2021 bar exam. The board
adopted the panel’s report and recommendation and no objections have been filed.
       {¶ 3} We adopt the board’s findings of fact and disapprove Jones’s pending
applications. We will permit her to reapply as a candidate for the February 2021 or
a later bar exam.
            Findings and Recommendation of the Panel and Board
       {¶ 4} Jones was enrolled in Capital’s Summer Adoption Law Institute
during 2016. The professor distributed a take-home exam on August 5th that was
due on August 9th at 5:00 p.m.         Although the exam was open book, its
accompanying instructions stated that students were prohibited from “consult[ing]
with any other individual” about the exam.
       {¶ 5} Jones began working on the exam the morning it was due and
exchanged text messages with another student in the course, LaKia Nikole Baldwin,
as she worked. According to Jones, Baldwin asked her for information to answer
one of the exam questions early in the day, and Jones provided it. Jones attempted
to explain her conduct by claiming that the information she provided was in the
course textbook—which Baldwin did not have. Then at approximately 4:30 p.m.,
Jones experienced computer problems and lost her exam answers. Jones testified
that her computer “finally came back on” at about 4:40 p.m., and although she was
able to quickly cobble together answers to 11 of the 14 essay questions, she did not




                                         2
                                January Term, 2018




have time to answer the three remaining questions and asked Baldwin for help.
After using information provided by Baldwin to answer the remaining questions,
Jones submitted her exam moments before the 5:00 p.m. deadline. Based on
similarities between three answers submitted by Jones and Baldwin—including
identical typographical errors—the law school commenced an honor-code
investigation.
       {¶ 6} Jones denied her misconduct when first confronted by the law school
and throughout the school’s investigation. She appealed the decision of the honor-
code committee (which found that she and Baldwin had in fact cheated on the
exam) and refused during the bar-admissions process to acknowledge her guilt until
her character-and-fitness hearing. While Jones disclosed the existence of the
honor-code proceeding on both of her bar-exam applications and in her December
2016 interview with the CBA admissions committee, she continued to maintain that
she had not cheated on the exam. Indeed, the board noted that Jones admitted her
wrongdoing only after it was suggested, during a prehearing telephone conference,
that the board takes matters involving continued dishonesty very seriously.
       {¶ 7} Based on findings that Jones twice cheated on the take-home exam
and engaged in a pattern of deceit that spanned the school’s investigation and most
of the bar-admissions process, the board found that Jones failed to carry her burden
of proving that she currently possesses the requisite character, fitness, and moral
qualifications to practice law in this state. The board therefore recommends that
we disapprove Jones’s pending applications and permit her to reapply as a
candidate for the February 2021 bar exam.
                                    Disposition
       {¶ 8} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others




                                          3
                             SUPREME COURT OF OHIO




with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id.
       {¶ 9} Here, the board’s findings demonstrate that Jones not only committed
an honor-code violation during her final year of law school but also made false and
deceptive statements throughout the school’s investigation and the initial phases of
the admissions process. See Gov.Bar R. I(11)(D)(3)(d), (h), and (i). Given the
recency of that conduct, we agree that Jones has failed to prove by clear and
convincing evidence that she currently possesses the requisite character, fitness,
and moral qualifications for admission to the bar.
       {¶ 10} We disapprove Jones’s pending applications and, in accord with the
board’s recommendation, we will permit her to reapply for the February 2021 or a
later bar exam by filing new applications to register as a candidate for admission to
the practice of law and to take the bar exam. Upon reapplication, she will be
required to undergo a complete character-and-fitness investigation, including an
investigation and report by the National Conference of Bar Examiners, and to
demonstrate that she possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                                _________________
       Launica Elizabeth Jones, pro se.
       Omar Tarazi, for the Columbus Bar Association.
                                _________________




                                          4